DETAILED ACTION
This communication is responsive to the application # 17/024,973 filed on September 18, 2020. Claims 1-32 (based on SUBSTITUTE SPECIFICATION - CLEAN COPY, 03/25/2021) are pending and are directed toward SYSTEM, METHOD AND APPARATUS TO ENHANCE PRIVACY AND ENABLE BROAD SHARING OF BIOINFORMATIC DATA.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 9 is objected to because of the following informalities:  recites “method”, should be system.
Claims 29-32 are deficient because a semicolon used instead of final period.
Appropriate correction is required.
 Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The recited definition of bioinformatics data is alternative to limitations of claim 10.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


 Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Shelton (US 2011/0247081, Pub. Date: Oct. 6, 2011), hereinafter referred to as Shelton.
As per claim 1, Shelton teaches a computer implemented method for selectively designating segments of bioinformatic data in an electronic document (an "electronic document" may comprise all or part of a person's genome or other atomic or molecular structural information. Shelton, [0051]), the method comprising the steps of:
 (a) receiving a command by at least one computer from a party wishing to designate such segments identifying at least one portion of an electronic document to be subject to access control (receiving a command by at least one computer from a redactor identifying at least one portion of an electronic document to be subject to access control, Shelton, Claim 1);
(b) presenting, by said at least one computer, a set of selectable access control directives defining conditions for access to said at least one portion of said electronic document (presenting, by said at least on computer, a set of selectable access control directives defining conditions for access to said at least one portion, Shelton, Claim 1), said selectable access control directives selected and controlled by the holder of privacy rights of said document (and depending on the privacy settings of the individual who set the privacy directives, means by which the user may apply to open the redacted field, Shelton, [0030]);
(c) receiving, from said party wishing to designate such segments by said at least one computer, selectable access control directives (receiving, from said redactor by said at least one computer, selected directives of said set of selectable access control directives, Shelton, Claim 1); and
(d) imposing access control of said at least one portion by said at least one computer in accordance with said conditions in response to receiving said selectable access control directives (imposing access control of said at least one portion by said at least one computer in accordance with said conditions in response to receiving said selective access control directives. Shelton, Claim 1).
As per claim 2, Shelton teaches the method of claim 1, wherein said selectable access control directives minimally consists of designate said at least one portion, allow access to at least one portion of said bioinformatic data (the user may manually set the applicable privacy and access controls by selecting one of option 212(a) to allow the record holder to share all of the contents of the document with anyone, Shelton, [0023]), prohibit access to said at least one portion of said bioinformatic data (user wishes for him or her to allow none of these contents to be shared with anyone, Shelton, [0023]), and query said holder of privacy rights of said document for direction as to whether to allow or prohibit access thereto (FIG. 2-A illustrates that this user has selected option 213(b), requiring express permission, meaning that  the user is specifying that the record holder should not allow anyone access to the specific redacted element 203 without first securing her express permission., Shelton, [0024]).
As per claim 3, Shelton teaches the method of claim 1, wherein said steps of presenting a set of selectable access control directives comprises providing a privacy menu on a document viewing user interface (The method of claim 1, wherein said steps of presenting a set of selectable access control directives comprises providing a privacy menu on a document viewing user interface. Shelton, Claim 6).
As per claim 4, Shelton teaches the method of claim 3, wherein said step of receiving selective directives comprises receiving mouse clicks on said privacy menu to identify selected directives (The method of claim 5, wherein said step of receiving selective directives comprises receiving mouse clicks on said privacy menu which identifying selected directives. Shelton, Claim 5).
As per claim 5, Shelton teaches the method of claim 3, further comprising: displaying, on a user interface display by said computer, said privacy menu in response to said holder of privacy rights of said document hovering a mouse over said at least one portion presented on said user interface display (The method of claim 5, further comprising: displaying, on a user interface display by said computer, said privacy menu in response to a redactor hovering a mouse over said at least one portion presented on a user interface display, Shelton, Claim 7).

Claims 6-9 have limitations similar to those treated in the above rejection, and are met by the references as discussed above, and are rejected for the same reasons of anticipation as used above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton (US 2011/0247081, Pub. Date: Oct. 6, 2011) in view of Hubaux et al. (US 10,013,575, PCT Filed: Jun. 17, 2014), hereinafter referred to as Shelton and Hubaux respectively.
As per claim 10, Shelton teaches the system of claim 6, wherein said bioinformatic data is a genome (A person using this embodiment may designate certain portions of his or her genomic information as private, other portions as public and certain portions as being authorized for viewing by designated individuals or under designated circumstances, Shelton, [0051]), 
Shelton does not teach chromosomes, Hubaux however teaches and said designated segments are chromosomes comprising said genome (Hubaux, Fig.1).
Shelton in view of Hubaux are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shelton in view of Hubaux. This would have been desirable because an "electronic document" may comprise all or part of a person's genome or other atomic or molecular structural information (Shelton, [0051]).

As per claim 11, Shelton in view of Hubaux teaches the system of claim 10, wherein said bioinformatic data is metadata concerning variants identified on the chromosomes, and said designated segments are the said metadata indicating for each of said chromosomes the name of any gene located on said chromosome wherein a variant is identified (In general, geneticists prefer storing aligned, raw genomic data of the patients (i.e., their SAM or BAM files), in addition to their variant calls (which include each nucleotide on the DNA sequence once, hence is much more compact). Hubaux, Column 1, lines 55-58).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shelton (US 2011/0247081, Pub. Date: Oct. 6, 2011) in view of Tharapel (Human Chromosome Nomenclature, The Principles of Clinical Cytogenetics, Second Edition, 2005, pages 27-57), hereinafter referred to as Shelton and Tharapel respectively.
As per claim 13, Shelton teaches the system of claim 6, wherein said bioinformatic data is a genome (A person using this embodiment may designate certain portions of his or her genomic information as private, other portions as public and certain portions as being authorized for viewing by designated individuals or under designated circumstances, Shelton, [0051]), Shelton does not teach chromosomes, Tharapel however teaches and said designated segments are all of the sub-bands of all of the chromosomes comprising said genome (Tharapel, Fig.5 . Ideogram showing the G-banding pattern for normal human chromosomes at three different band resolutions.).
Shelton in view of Tharapel are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shelton in view of Tharapel. This would have been desirable because the Paris Conference (1971) introduced a numbering system helpful in designating specific bands and regions. New terminology and abbreviations were introduced to help explain chromosome abnormalities in a more meaningful way.  (Tharapel, pages 30-31).

Claims 16, 17, 19, 20, 22, 23, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton (US 2011/0247081, Pub. Date: Oct. 6, 2011) in view of Lehne et al (From SNPs to Genes: Disease Association at the Gene Level, PLoS ONE 6(6):, June 30, 2011, 10 pages), hereinafter referred to as Shelton and Lehne respectively.
As per claim 16, Shelton teaches the system of claim 6, wherein said bioinformatic data is a genome or exome (A person using this embodiment may designate certain portions of his or her genomic information as private, other portions as public and certain portions as being authorized for viewing by designated individuals or under designated circumstances, Shelton, [0051]), Shelton does not teach genes, Lehne however teaches and said designated segments are all of the genes located within said genome or exome (Table 2. Replicated Disease Genes for Crohn’s Disease, Lehne, page 3).
Shelton in view of Lehne are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shelton in view of Lehne. This would have been desirable because with the emergence of next-generation sequencing, GWAS will increasingly be analysed on gene level. Gene-level association measurements allow the application of gene-set enrichment analysis and related methods, which will ultimately improve the understanding of the underlying molecular mechanism. The methods proposed here provide an accurate and powerful approach to summarise evidence for association within genes and could be used to design functional follow-up studies (Lehne, page 9).

As per claim 17, Shelton in view of Lehne teaches the system of claim 16, wherein said bioinformatic data is metadata concerning variants identified within said genes, and said designated segments are the said metadata indicating for each of said genes the name of any variants located within said genes wherein at least one variant is identified (There is a need for new analytical methods that combine association signals over several genetic variants or all variants within a gene, particularly for rare variants which may individually lack power to show significant association. Testing for combined association of all rare variants within a gene overcomes this problem, as demonstrated for simulated data and sequence data of previously known disease genes. Lehne, page 9).
As per claim 19, Shelton in view of Lehne teaches the system of claim 6, wherein said bioinformatic data is a genome or exome, and said designated segments are all of the SNPs located within said genome or exome (Based on genomic loci that successfully replicated the authors selected the most likely candidate gene considering known involvement in the immune system, association with other auto-immune disorders and location of the most strongly associated SNP. Lehne, page 6).
As per claim 20, Shelton in view of Lehne teaches the system of claim 19, wherein said bioinformatic data is metadata concerning variants identified within the base pairs comprising said genome or exome, and said designated segments are the said metadata indicating for each of said SNPs any variants located within said base pairs wherein at least one variant is identified (NGS, in principle, allows for the identification of all genetic variants. As the number of genetic variants in a given individual is far higher [46] than the number of SNPs genotyped using microarray technology, the number of tests is going to increase dramatically. Lehne, page 9).
As per claim 22, Shelton in view of Lehne teaches the system of claim 6, wherein said bioinformatic data is a genome or exome, and said designated segments are the genes and SNPs that are suspected to be associated with a particular medical diagnosis, condition or disorder (The methodology demonstrated here is instrumental in automatically identifying the relevant genes that might be implicated in inherited disorders and provides an unbiased ranked list of genes for experimental validation. Lehne, page 9).
As per claim 23, Shelton teaches the system of claim 22, wherein said bioinformatic data is metadata concerning variants identified within any of said genes or SNPs that are suspected to be associated with a particular medical diagnosis, condition or disorder, and said designated segments are the said metadata indicating for each of said diagnosis, condition or disorder the name of the genes and/or SNPs that are affected and the name of any variants located within said one or more genes or SNPs wherein at least one variant is identified (Table 3. The top 30 ranked genes for Crohn’s Disease, Lehne, page 8).
As per claim 25, Shelton teaches the system of claim 6, wherein said bioinformatic data is a genome or exome, and said designated segments are the genes and SNPs suspected to be associated with a particular symptom, medical sign, or relevance to drug responsiveness (Table S4 The top 30 genes for Type 1 Diabetes (T1D) ranked using the maxT method. Genes are ordered by chromosome and genomic position; n denominates the number of SNPs per gene. Lehne, page 9).
As per claim 26, Shelton teaches the system of claim 25, wherein said bioinformatic data is metadata concerning variants identified within any of said genes or SNPs that are suspected to be associated with a particular symptom, medical sign, or relevance to drug responsiveness and said designated segments are the said metadata indicating for each of said symptom, medical sign, or relevance to drug responsiveness, the name of the genes and/or SNPs that are affected and the name of any variants located within said one or more genes or SNPs wherein at least one variant is identified (Table S3 Replicated Disease Genes for Type 1 Diabetes (T1D) and their ranks for each method. Lehne, page 9).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Tijanic et al. (US 9,558,321, priority Oct. 14, 2014.) in view of Dusetzina et al.( Linking Data for Health Services Research: A Framework and Instructional Guide. AHRQ Publication No. 14-EHC033-EF. Rockville, September 2014, 88 pages), hereinafter referred to as Tijanic and Dusetzina respectively.
As per claim 28, Tijanic teaches an apparatus for identifying segments of bioinformatic data and associating selectable access control directives as a step of a sequence analysis pipeline on genomic data (Systems of the invention can include tools for security and privacy. System 201 can be used to treat data as private and the property of a user or affiliated group. Tijanic, Column 14, lines 56-58), such apparatus comprising:
(a) an integrated circuit comprising a set of hardwired digital logic circuits that are interconnected by a plurality of physical electrical interconnects, one or more of the plurality of physical electrical interconnects comprising an input for receiving the plurality of reads of genomic data (There are computer platforms that provide a graphical user interface (GUI) that can be used by a researcher or medical professional to assemble genomic analysis tools into pipelines that perform complex analytical tasks on sequence data. Tijanic, Column 1, lines 36-40);
(b) said set of hardwired digital logic circuits being in a wired configuration to access an index of the one or more genetic reference sequences via one of the plurality of physical electrical interconnects (The GORM can map objects to relational databases and represent relationships between those objects. Tijanic, Column 12, lines 43-45), and to map the plurality of reads to one or more segments of the one or more genetic reference sequences according to said index (FIG. 14 depicts a pipeline 1301 for split read alignment. Pipeline 1301 uses the TopHat aligner to map sequence reads to a reference transcriptome and identify novel splice junctions. Tijanic, Column 13, lines 66-67 - Column 14, lines 1-2);
(c) configuring the set of hardwired digital logic circuits to extract one or more components of said genetic data from the plurality of reads of genetic data (FIG. 7 shows a graphical representation of using a smart wrapper 233 to keep an analysis running even where there is an inconsistency between a user's instructions and the input data. Here, pipeline 713 includes Mosaik as tool 107a, and a user has set up pipeline to align hg18 to hg19. Wrapper script 233a detects that the user's instructions to align hg18 to hg19 are not consistent with the use of Mosaik, which expects to align numerous short reads to a reference. Script 233a identifies that pipeline 713 can be changed to include MUMmer instead of Mosaik. Tijanic, Column 10, lines 23-32);
(d) configuring the set of hardwired digital logic circuits to encrypt said one or more components (The system can be configured so that even system administrators cannot access data without permission of the owner. In certain embodiments, the security of pipeline editor 101 is provided by a comprehensive encryption and authentication framework, Tijanic, Column 14, lines 58-63); 
Tijanic does not teach GUID, Dusetzina however teaches:
(e) assigning a GUID to said encrypted one or more components to generate a globally-unique address for each of said one or more components (4. Generate an encryption key using a GUID (globally unique identifier) tool such as that found at www.guidgenerator.com/ and print it on a document along with the media number. 5. Create an archive using a PGP (http://en.wikipedia.org/wiki/Pretty_Good_Privacy) encryption tool with all the contents of the folder, using the GUID as the encryption key. Dusetzina, Appendix 2.1. Procedures and Processes To Enhance Data Security, page 17).
Tijanic in view of Dusetzina are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Tijanic in view of Dusetzina. This would have been desirable because as we describe in Chapters 4 and 5 of this report, linkage quality is typically much stronger when unique identifiers are available. Therefore, a secure research environment and capable information technology support can directly influence the quality of the research data obtained and, by extension, research results. With faith in the integrity and security of the research environment, data providers may also be more likely to provide other unique data that can be important to driving truly innovative research (Dusetzina, page 5).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of US patent No. 10796782.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all elements of claims 1-27 of the instant application correspond to elements of claims of US patent No. 10796782. The above claims of the present application would have been obvious over claims of US patent No. 10796782 because each element of the claims of the present application is anticipated by the claims of the copending application and as such are unpatentable for obviousness-type double patenting (In re Goodman (CAFC) 29 USPQ2D 2010 (12/3/1993)).

Allowable Subject Matter
Claims 14, 15, 18, 21, 24, 27 and 29-32 are indicated as allowable over cited prior art. None of cited prior art teaches “bioinformatic data is meta-metadata concerning whether or not any variants are identified on the chromosomes” and similar with combination of other limitations, as well as “generate a globally-unique address for specific components based on limitations of claims 29-32. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on 5:00 AM- 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLEG KORSAK/
Primary Examiner, Art Unit 2492